Evans, P.
J. 1. A principal may sue for the breach of a written contract entered into by his agent, where the instrument discloses on its face that the agent was contracting as such, but fails to disclose the name of the principal.
2. The court properly left to the jury to determine whether the memorandum of settlement between the parties was intended, to cover all breaches of contract, or only the specfied items. ■
3. The instruction complained of in the last ground of the motion for new trial was erroneous, in that it allowed the plaintiff a double credit of $75. If the plaintiff will write off $75 from the verdict, within twenty days from the filing of the remittitur in the office of the clerk of the superior court, a new trial is refused; otherwise the verdict is set aside.

Judgment affirmed, on condition.


All the Justices concur, except Fish, O. J., absent.